IN THE UNITED STATES COURT OF APPEALS
                                 FOR THE FIFTH CIRCUIT



                                           No. 00-40996
                                         Summary Calendar



UNITED STATES OF AMERICA,

                                                                                    Plaintiff-Appellee,

versus

ALBERT WILLIAM TAYLOR,
                                                                                 Defendant-
Appellant.

                   ---------------------------------------------------------
                     Appeal from the United States District Court
                            for the Southern District of Texas
                               USDC No. L-00-CR-123-1
                   ---------------------------------------------------------
                                        July 3, 2001
Before EMILIO M. GARZA, STEWART and PARKER, Circuit Judges:

PER CURIAM:*

         Albert Taylor appeals his jury conviction of conspiracy to transport illegal aliens into the

United States, 18 U.S.C. § 371, and argues that the evidence was insufficient to support the jury’s

verdict. He does not appeal his sentence.
         We review Taylor's sufficiency-of-evidence challenge by determining "whether, considering

all the evidence in the light most favorable to the verdict, a reasonable trier of fact could have found

that the evidence established guilt beyond a reasonable doubt." United States v. Mendoza, 226 F.3d

340, 343 (5th Cir. 2000).

         The fact that none of the Government’s witnesses could place Taylor at the scene where the

illegal aliens were loaded into the tractor-trailer is not dispositive to the jury’s conclusion that he


         *
          Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
participated in a conspiracy to transport them. It was, moreover, not unreasonable for the jury to find

the testimony of Joseph Barnikow to be more credible than that of Taylor. The testimony of the

remainder of the Government’s witnesses revealed both direct and circumstantial evidence sufficient

to support the jury’s verdict.

       AFFIRMED.